Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-10, 13-16, and 19-25 are pending.  

Claim Objections
Claims 1-4, 6-10, 13-16, and 19-25 are objected to because of the following informalities:  
Claims 1-4, 6-10, 13-16, and 19-25: The claims fail to comply with 37 C.F.R. 1.75(i): “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”  Each element or step of the claims should be separated into a distinct sub-paragraph.  
Claim 13, line 2: --a-- should be inserted between “receiving” and “transportation container.  
Claim 14, line 2: “the open transportation container” lacks antecedent basis.
Claim 15, line 2: “the open transportation container” lacks antecedent basis.
Claim 16, lines 1-2: “the open transportation container” lacks antecedent basis.
Claim 19, line 2: “the open transportation container” lacks antecedent basis.
Claim 21, line 13, --container-- should follow “in the transportation”.  
Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 13, 15, 16 and 19-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 18-20, and 22-25 of U.S. Patent No. 10,345,818. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims’ recitation of “the transportation container having previously transported articles over an outdoor transportation network by one of the plurality of robots from the fleet of robots” would have been obvious to one of ordinary skill in the art based on patented claim 18’s recitation of “removing the empty transportation container from the transport container of the second robot at the third location for later reuse.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Publication No. 2015/0006005) in view of Patron et al. (US Publication No. 2015/0202770).
Yu teaches:
Re claim 1.  A method for transporting a plurality of articles from a first location to a second location, comprising receiving a used transportation container of a standardized size and shape (thermally-insulated reusable plastic containers 102, Figures 9 and 10 and paragraphs [0176 and 0197]) for being carried within a transport container of any of a plurality of robots from a fleet of robots (cold compartment 106 of delivery vehicle 96, Figure 10 and paragraph [0177]; fleet, paragraph [0012]), each of the plurality of robots being configured to travel along roads (paragraph [0028]) and being free of a human driver compartment (abstract and Figure 1A), the transportation container having previously transported articles over an outdoor transportation network by one of the plurality of robots from the fleet of robots (the container is designed for reuse, paragraph [0197]), placing the plurality of articles in the transportation container (put items into plastic containers 102, paragraph [0176]), placing the transportation container in a pickup location at the first location (stored in a refrigerated room, paragraph [0176]), navigating a first robot from the fleet of robots to the first location (paragraph [0195]), navigating the first robot over the outdoor transportation network from the first location to the second location (paragraph [0197]).

(re claim 1) each of the plurality of robots being configured to travel along roads, bike paths and sidewalks; autonomously moving the transportation container from the pickup location to the transport container of the first robot at the first location, and autonomously moving the transportation container from the transport container to a recipient location at the second location.
Patron teaches, at paragraphs [0097 and 0175], an autonomous neighborhood vehicle with storage compartments for delivering items may travel on sidewalks, bike lanes, and roadways to use significant portions of the available transportation infrastructure and to draft off of bikers or pedestrians.  Such vehicles may be able to automatically deliver items and pick up parcels to allow for a greater degree of autonomy, thus requiring less human assistance in performing their tasks. 
In view of Patron’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Yu, (re claim 1) each of the plurality of robots being configured to travel along roads, bike paths and sidewalks; autonomously moving the transportation container from the pickup location to the transport container of the first robot at the first location, and autonomously moving the transportation container from the transport container to a recipient location at the second location; since Patron teaches an autonomous neighborhood vehicle with storage compartments for delivering items may travel on sidewalks, bike lanes, and roadways to use significant portions of the available transportation infrastructure and to draft off of bikers or pedestrians.  Such vehicles may be able to automatically deliver items and pick up parcels to allow for a greater degree of autonomy, thus requiring less human assistance in performing their tasks. 

Yu further teaches:
Re claim 2.  Wherein the transportation container is made from a material selected from the group consisting of cardboard, paperboard, fiberboard, plastic (paragraph [0176]) and metal.

Re claim 3.  Wherein the transportation container has the shape of a parallelepiped (boxes, paragraph [0157]).

Re claim 4.  Wherein the transportation container has four interconnected side walls joined to a bottom wall (boxes, paragraph [0157]).

Re claim 10.  Wherein the transport container is a closeable transport container and wherein each of the autonomous moving steps includes autonomously opening the transport container (paragraph [0090], the cargo compartment must be opened to allow the containers to be placed/removed.).

Re claim 21.  A method for transporting a plurality of articles from a first location to a second location, comprising receiving one of a plurality of transportation containers of a standardized size and shape (thermally-insulated reusable plastic containers 102, Figures 9 and 10 and paragraphs [0176 and 0197]) for being carried within a transport container of any of a plurality of robots from a fleet of robots (cold compartment 106 of delivery vehicle 96, Figure 10 and paragraph [0177]; fleet, paragraph [0012]), each of the plurality of robots being configured to travel along roads (paragraph [0028]) and being free of a human driver compartment (abstract and Figure 1A), placing the plurality of articles in the transportation container (put items into plastic containers 102, paragraph [0176]), placing the transportation container at a 4496160-21 pickup location at the first location (stored in a refrigerated room, paragraph [0176]), navigating a first robot from the fleet of robots to the first location (paragraph [0195]), navigating the first robot over an outdoor transportation network from the first location to the second location (paragraph [0197]), removing the plurality of articles from the transportation container (unpack the container, paragraph [0197]), placing an additional plurality of articles in the transportation (reusing the container, paragraph [0197]), placing the transportation container at a pickup location at a third location (distribution facility 70 or 72, Figure 6), navigating a second robot from the fleet of robots to the third location (paragraph [0128]), navigating the second robot over the outdoor transportation network from the third location to a fourth location (paragraph [0128]).

Yu fails to specifically teach: (re claim 21) each of the plurality of robots being configured to travel along roads, bike paths and sidewalks; autonomously moving the transportation container from the pickup location to the transport container of the first robot at the first location, autonomously moving the transportation container from the transport container to a recipient location at the second location; autonomously moving the transportation container from the pickup location to the transport container of the 
Patron teaches, at paragraphs [0097 and 0175], an autonomous neighborhood vehicle with storage compartments for delivering items may travel on sidewalks, bike lanes, and roadways to use significant portions of the available transportation infrastructure and to draft off of bikers or pedestrians.  Such vehicles may be able to automatically deliver items and pick up parcels to allow for a greater degree of autonomy, thus requiring less human assistance in performing their tasks. 
In view of Patron’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Yu, (re claim 21) each of the plurality of robots being configured to travel along roads, bike paths and sidewalks; autonomously moving the transportation container from the pickup location to the transport container of the first robot at the first location, autonomously moving the transportation container from the transport container to a recipient location at the second location; autonomously moving the transportation container from the pickup location to the transport container of the second robot at the third location, and autonomously moving the transportation container from the transport container to a recipient location at the fourth location; since Patron teaches an autonomous neighborhood vehicle with storage compartments for delivering items may travel on sidewalks, bike lanes, and roadways to use significant portions of the available transportation infrastructure and to draft off of bikers or pedestrians.  Such vehicles may be able to automatically deliver items and pick up parcels to allow for a greater degree of autonomy, thus requiring less human assistance in performing their tasks. 

Claims 6, 8, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Publication No. 2015/0006005) as modified by Patron et al. (US Publication No. 2015/0202770) as applied to claim 1 above, and further in view of Fauroux et al. (US Publication No. 2017/0066490).
The teachings of Yu have been discussed above.  Yu fails to specifically teach: (re claim 6) wherein the step of autonomously moving the transportation container from the pickup location to the transport container includes autonomously picking the transportation container up off the ground at the first location; (re claim 8) wherein the step of autonomously moving the transportation container from the transport container to the recipient location includes autonomously placing the transportation container on the ground at the second location; (re claim 22) wherein the step of autonomously moving the transportation container from the pickup location to the transport container of the second robot at the third location includes autonomously picking the transportation container up off the ground at the third location; and (re claim 24) wherein the step of autonomously moving the transportation container from the transport container to the recipient location at the fourth location includes autonomously placing the transportation container on the ground at the fourth location.
	Fauroux teaches, at Figure 4 and paragraph [0017], that such load transporting robots may comprise a gantry crane to lift and lower their loads from/to the ground to allow long loads resting on the ground to be carried within the robot.  
In view of Fauroux’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method (re claim 6) wherein the step of autonomously moving the transportation container from the pickup location to the transport container includes autonomously picking the transportation container up off the ground at the first location; (re claim 8) wherein the step of autonomously moving the transportation container from the transport container to the recipient location includes autonomously placing the transportation container on the ground at the second location; (re claim 22) wherein the step of autonomously moving the transportation container from the pickup location to the transport container of the second robot at the third location includes autonomously picking the transportation container up off the ground at the third location; and (re claim 24) wherein the step of autonomously moving the transportation container from the transport container to the recipient location at the fourth location includes autonomously placing the transportation container on the ground at the fourth location; since Fauroux teaches such load transporting robots may comprise a gantry crane to lift and lower their loads from/to the ground to allow long loads resting on the ground to be carried within the robot.  

Claims 7, 9, 13-16, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Publication No. 2015/0006005) in view of Patron et al. (US Publication No. 2015/0202770) and Koch (US Publication No. 2019/0031075).
The teachings of Yu have been discussed above.  Yu fails to specifically teach: (re claim 7) wherein the pickup location is inside a pickup container and wherein the step of autonomously moving the transportation container from the 2496160-21 pickup location to the transport container includes autonomously moving the transportation container from (re claim 9) wherein the recipient location is inside a recipient container and wherein the step of autonomously moving the transportation container from the transport container to the recipient location includes autonomously moving the transportation container from the transport container to the recipient container; (re claim 23) wherein the pickup location at the third location is inside a pickup container and wherein the step of autonomously moving the transportation container from the pickup location to the transport container of the second robot at the third location includes autonomously moving the transportation container from the pickup container to the transport container at the third location; and (re claim 25) wherein the recipient location at the fourth location is inside a recipient container and wherein the step of autonomously moving the transportation container from the transport container to the recipient location at the fourth location includes autonomously moving the transportation container from the transport container to the recipient container at the fourth location.
Patron teaches, at paragraph [0175], an autonomous neighborhood vehicle with storage compartments for delivering items may be able to automatically deliver items and pick up parcels to allow for a greater degree of autonomy, thus requiring less human assistance in performing their tasks. 
Koch teaches, at Figures 2, 5, and 12; and paragraphs [0003 and 0043], an autonomous vehicle 11 may use a robotic arm 1 to pick packages 5 from containers 6a-6b at stores and deliver the packages to containers 6c-6e at delivery locations.  These containers provide security for the packages, and the robotic arm reduces the need for human involvement.  
(re claim 7) wherein the pickup location is inside a pickup container and wherein the step of autonomously moving the transportation container from the 2496160-21 pickup location to the transport container includes autonomously moving the transportation container from the pickup container to the transport container; (re claim 9) wherein the recipient location is inside a recipient container and wherein the step of autonomously moving the transportation container from the transport container to the recipient location includes autonomously moving the transportation container from the transport container to the recipient container; (re claim 23) wherein the pickup location at the third location is inside a pickup container and wherein the step of autonomously moving the transportation container from the pickup location to the transport container of the second robot at the third location includes autonomously moving the transportation container from the pickup container to the transport container at the third location; and (re claim 25) wherein the recipient location at the fourth location is inside a recipient container and wherein the step of autonomously moving the transportation container from the transport container to the recipient location at the fourth location includes autonomously moving the transportation container from the transport container to the recipient container at the fourth location; since Patron teaches an autonomous neighborhood vehicle with storage compartments for delivering items may be able to automatically deliver items and pick up parcels to allow for a greater degree of autonomy, thus requiring less human assistance in performing their tasks.  Koch teaches an autonomous vehicle may use a robotic arm to pick packages from 

Yu further teaches:
Re claim 13.  A method for transporting a plurality of articles from a first location to a second location, comprising receiving transportation container of a standardized size and shape (thermally-insulated reusable plastic containers 102, Figures 9 and 10 and paragraphs [0176 and 0197]) for being carried within a transport container of any of a plurality of robots from a fleet of robots (cold compartment 106 of delivery vehicle 96, Figure 10 and paragraph [0177]; fleet, paragraph [0012]), each of the plurality of robots being configured to travel along roads (paragraph [0028]) and being free of a human driver compartment (abstract and Figure 1A), the transportation container having previously transported articles over an outdoor transportation network by one of the plurality of robots from the fleet of robots (the container is designed for reuse, paragraph [0197]), placing the plurality of articles in the transportation container (put items into plastic containers 102, paragraph [0176]), placing the transportation container in a pickup container at the first location (stored in a refrigerated room, paragraph [0176]), navigating a first robot from the fleet of robots to the first location (paragraph [0195]), navigating the first robot over the outdoor transportation network from the first location to the second location (paragraph [0197]).

(re claim 13) each of the plurality of robots being configured to travel along roads, bike paths and sidewalks; autonomously moving the transportation container from the pickup container to the transport container of the first robot at the first location, and autonomously moving the transportation container from the transport container to a recipient container at the second location.
Patron teaches, at paragraphs [0097 and 0175], an autonomous neighborhood vehicle with storage compartments for delivering items may travel on sidewalks, bike lanes, and roadways to use significant portions of the available transportation infrastructure and to draft off of bikers or pedestrians.  Such vehicles may be able to automatically deliver items and pick up parcels to allow for a greater degree of autonomy, thus requiring less human assistance in performing their tasks. 
Koch teaches, at Figures 2, 5, and 12; and paragraphs [0003 and 0043], an autonomous vehicle 11 may use a robotic arm 1 to pick packages 5 from containers 6a-6b at stores and deliver the packages to containers 6c-6e at delivery locations.  These containers provide security for the packages, and the robotic arm reduces the need for human involvement.  
In view of Patron’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Yu, (re claim 13) each of the plurality of robots being configured to travel along roads, bike paths and sidewalks; autonomously moving the transportation container from the pickup container to the transport container of the first robot at the first location, and autonomously moving the transportation container from the transport container to a recipient container at the second location; since Patron teaches an 

Yu fails to specifically teach: (re claim 14) wherein the recipient container is a closeable recipient container and wherein the step of autonomously moving the open transportation container from the transport container to the recipient container includes autonomously opening the recipient container.
	Koch teaches, at the abstract and paragraphs [0009, 0029, and 0047], the receptacle containers may have automated securable lids.  This allows the process of delivering packages to be automated while maintaining the security of the delivery “mailboxes”.  
In view of Koch’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Yu, (re claim 14) wherein the recipient container is a closeable recipient container and wherein the step of autonomously moving the open transportation container from the transport container to the recipient container includes autonomously 

	Yu further teaches:
Re claim 15.  Further comprising removing the plurality of articles from the open transportation container (unpacking, paragraph [0197]).

Re claim 16.  Further comprising receiving the open transportation container at a third location, placing a second plurality of articles in the transportation container at the third location, placing the transportation container in a pickup container at the third location, navigating a second robot from the fleet of robots to the third location, autonomously moving the transportation container from the pickup container to the transport container of the second robot at the third location, navigating the second robot over the outdoor transportation network from the third location to a fourth location, and autonomously moving the transportation container from the transport container of the second robot to a recipient container at the fourth location (reusing the container in a distribution network consisting of multiple facilities and delivery destinations, paragraphs [0127-0128, and 0197]; and Figure 6).




Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SPENCER D PATTON/Primary Examiner, Art Unit 3664